25 So. 3d 580 (2009)
NANTUCKET ENTERPRISES, INC., a Florida corporation, Appellant,
v.
PALM BEACH FLORIDA HOTEL AND OFFICE BUILDING LIMITED PARTNERSHIP, a Delaware limited partnership, and Ashford TRS IV LLC, a Delaware limited liability company, Appellees.
No. 4D09-431.
District Court of Appeal of Florida, Fourth District.
November 12, 2009.
Rehearing Denied February 9, 2010.
Patrick W. Maraist of Maraist Law Firm, P.A., North Palm Beach, for appellant.
Elliot B. Kula of Greenberg Traurig, P.A., Miami, Bridget Ann Berry, and Patrick G. Dempsey of Greenberg Traurig, P.A., West Palm Beach, for appellees.
PER CURIAM.
Appeal dismissed. See Shell v. Foulkes, 19 So. 3d 438 (Fla. 4th DCA 2009).
FARMER, TAYLOR, JJ., and LEVENSON, JEFFREY, R., Associate Judge, concur.